t c summary opinion united_states tax_court myriam l cadet petitioner v commissioner of internal revenue respondent docket no 9234-14s filed date myriam l cadet pro_se sean p deneault for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for and rule references are to the tax_court continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in florida the sole issue for decision is whether petitioner had earned_income in the amount she reported for the taxable_year entitling her to an earned_income_credit and an additional_child_tax_credit under sec_32 and sec_24 respectively background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is married to valvesien lubin and together they have three minor children in petitioner and the children moved to the united_states from haiti petitioner testified that although mr lubin resides in haiti he transfers funds to her monthly to support the family continued rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioner testified that in she sold used clothing at a flea market specifically she testified that she purchased new clothing for her children and she later sold the clothes when her children outgrew them petitioner testified that all of her transactions were in cash she did not maintain any written records related to her purchases or sales of clothing the record includes one receipt indicating that petitioner paid dollar_figure for a booth rental petitioner filed a form_1040 u s individual_income_tax_return for claiming head_of_household filing_status and personal and dependent_exemption deductions for herself and her three children petitioner reported wages of dollar_figure and net business income of dollar_figure the latter amount originated on schedule c-ez net profit from business attached to petitioner’s return in which she reported gross_receipts of dollar_figure and business_expenses of dollar_figure attributed to sales of clothing although petitioner reported self-employment_tax of dollar_figure she claimed a dollar_figure credit for taxes withheld on wages and earned_income and additional child tax_credits of dollar_figure and dollar_figure respectively which culminated in her claim for a refund on an overpayment of dollar_figure respondent issued a notice_of_deficiency to petitioner determining that she failed to substantiate that she earned net business income of dollar_figure respondent determined that she had earned_income of only dollar_figure comprising dollar_figure of wages and dollar_figure representing petitioner’s net_income from self- employment less the deductible portion of self-employment_tax consistent with these adjustments respondent disallowed the entire additional_child_tax_credit and all but dollar_figure of the earned_income_credit that petitioner had claimed for reducing her overpayment to dollar_figure discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 308_us_488 respondent froze ie declined to process petitioner’s claimed refund see sec_6211 prescribing the court’s jurisdiction in this setting petitioner does not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 in any event there is no support in the record for shifting the burden_of_proof in accordance with that provision sec_32 allows an eligible_individual an earned_income_credit eic against his or her income_tax the eic is computed as a percentage of the taxpayer’s earned_income id the term earned_income is defined in sec_32 and includes wages and net_earnings_from_self-employment for taxable years beginning after and before the credit percentage in the case of a taxpayer with three or more qualifying children i sec_45 sec_32 sec_24 provides that a taxpayer is allowed a credit against his or her income_tax for the taxable_year with respect to each qualifying_child of the taxpayer for which the taxpayer is allowed a dependency_exemption deduction under sec_151 the child_tax_credit normally cannot exceed the sum of the taxpayer’s regular_tax_liability and the alternative_minimum_tax see sec_26 sec_24 provides that a portion of the child_tax_credit commonly referred to as the additional_child_tax_credit is refundable and is computed as relevant here under paragraph b i as the amount equal to percent of so much of the taxpayer’s earned_income within the meaning of sec_32 which is taken into account in computing taxable_income for the taxable_year as exceeds dollar_figure a taxpayer claiming an eic must establish that he or she had earned_income and the amount of that income see eg blore v commissioner tcmemo_2000_326 on this record we agree with respondent that petitioner failed to substantiate that she earned net business income of dollar_figure in although we believe that petitioner sold some used clothing at a flea market in she did not maintain any written records related to the purchase or sale of the clothing in short there is no evidence in the record that would begin to corroborate petitioner’s testimony that she received gross_receipts of dollar_figure and had business_expenses of dollar_figure related to her flea market activity on this record we sustain respondent’s determination that petitioner’s earned_income in did not exceed dollar_figure it follows that respondent correctly determined that petitioner was not entitled to an additional_child_tax_credit and that she was entitled to an eic of only dollar_figure sec_24 provides in the case of any taxable_year beginning after and before paragraph b i shall be applied by substituting ‘dollar_figure’ for ‘dollar_figure’ although petitioner testified that she was married to mr lubin during the year in issue we assume consistent with the determinations that respondent made continued to reflect the foregoing decision will be entered for respondent continued in the notice_of_deficiency that petitioner was not considered to be married see sec_32 and sec_7703 and was not obliged to file a joint_return
